                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 19-271-DMG (SPx)                                        Date   April 1, 2019

 Title U.S. Bank Trust, N.A. v. Sergio Alvarez, et al.                                 Page    1 of 2

 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
             None Present                                                 None Present


Proceedings: IN CHAMBERS - ORDER REMANDING                                  ACTION        TO      SAN
             BERNARDINO COUNTY SUPERIOR COURT

        On December 10, 2018, Plaintiff U.S. Bank Trust, N.A. as Trustee for LSF8 Master
Participation Trust filed a Verified Limited Civil Complaint for Unlawful Detainer in San
Bernardino County Superior Court against Defendants Sergio Alvarez and Alicia Rosas. [Doc. #
1 at 13.] Plaintiff seeks restitution and possession of the property at issue, and damages of $177
per day from December 3, 2018 through the entry of judgment in this action. Id. at 15.

        Defendants removed the case to this Court on February 10, 2019, asserting subject matter
jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and § 1332 (diversity). Id. at 3.
Defendants contend that the Court has federal question jurisdiction over the action because
Plaintiff has violated several of Defendants’ constitutional rights. Id. It is axiomatic, however,
that federal jurisdiction cannot rest upon an actual or anticipated defense. See Vaden v. Discover
Bank, 556 U.S. 49, 60 (2009). “The presence or absence of federal-question jurisdiction is
governed by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only
when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”
Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). The Complaint in this case raises no federal
question.

        Defendants also claim that the Court has diversity jurisdiction over the action, but that
argument fails as well. Defendants assert they are both citizens of California. [Doc. # 1 at 3.] As
a result, even if diversity jurisdiction was otherwise proper, they still could not remove the case to
federal court. 28 U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on the basis of

 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT                  JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    CV 19-271-DMG (SPx)                                       Date   April 1, 2019

 Title U.S. Bank Trust, N.A. v. Sergio Alvarez, et al.                               Page    2 of 2

the jurisdiction under section 1332(a) of this title may not be removed if any of the parties in
interest properly joined and served as defendants is a citizen of the State in which such action is
brought.”); In re Cty. of Orange, 784 F.3d 520, 530 (9th Cir. 2015). Furthermore, the amount in
controversy appears to be well below the $75,000 threshold for litigation a diversity action in
federal court. Plaintiff’s Complaint makes clear that it seeks only $177 per day from December 3,
2018 forward. To date, that amount totals $20,532. The Complaint also plainly states that it is a
limited civil action wherein Plaintiff seeks no more than $10,000. [Doc. # 1 at 13]; see also Lamke
v. Sunstate Equip. Co., LLC, 319 F. Supp. 2d 1029, 1031 (N.D. Cal. 2004) (“in limited civil case,
amount in controversy cannot exceed $25,000”) (citing Cal. Civ. Proc. Code §§ 85-86).

        Although Plaintiff has filed a motion to remand and an application for order shortening
time [Doc. ## 7, 8], this Court can examine its own subject matter jurisdiction at any time. See
Fed. R. Civ. P. 12(h)(3). Having determined that it does not have subject matter jurisdiction over
this case, the Court sua sponte orders this action REMANDED to the San Bernardino County
Superior Court. Plaintiff’s motion to remand and application for order shortening time [Doc. ## 7
and 8] are DENIED as moot.

IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
